Exhibit 10.36
 
FIRST AMENDMENT TO THE
LITTELFUSE, INC.
LONG-TERM INCENTIVE PLAN


This First Amendment to the Littelfuse, Inc. Long-Term Incentive Plan (the
“Plan”), is made and entered into effective as of the 27th day of July, 2012, by
Littelfuse, Inc. (the “Company”).


Section 16 of the Plan will be replaced in its entirety with the following:


“The Corporation shall have the power and the right to deduct or withhold from
amounts due to the Participant by the Corporation, or require a Participant to
remit to the Corporation as a condition of any Award, an amount (in case or in
kind, subject to the approval of the Corporation) equal to the minimum Federal,
State and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of the
Plan.  Notwithstanding the above, in the case of Options or SARs, such tax
withholding shall be accomplished as set forth in Section 6.5 and 7.4.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect.  All capitalized terms used but not defined herein shall have the same
meanings ascribed to such terms in the Plan.


IN WITNESS WHEREOF, a duly authorized officer of the Company has executed this
First Amendment.
 

  LITTELFUSE, INC.                             By: /s/ Ryan K. Stafford      
Ryan K. Stafford       General Counsel & Vice President of Human Resources  